DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the plurality of battery modules” when it should recite “a plurality of battery modules”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, and thus dependent claims 2-15, and 11-12, and thus dependent claims 12-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a battery module including a plurality of secondary battery cells and an electrode tab disposed on one or both sides”. 
It is unclear whether the electrode tab is disposed on the battery module of a plurality of cells, or on each secondary battery themselves. 
Applicant’s specification states “The electrode tab E of the secondary battery cell C may be exposed externally of the cell support member 11” (P36). Therefore, the Examiner is interpreting this limitation of claim 1 to mean that each secondary battery itself includes an electrode tab.
Claims 2-15 depend upon claim 1 and are rejected for the same reason.

Claims 11 and 12 recites the limitation "the secondary battery cell".  There is insufficient antecedent basis for this limitation in the claim.
It is unclear whether the limitations of the claims involve only a single cell of the plurality of secondary battery cells or each of the plurality of secondary battery cells.
Claims 12-13 depend upon claim 11 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al (US 20110206970 A1) in view of Choi et al (US 20190088914 A1).
Regarding claim 1, Itoi discloses an energy storage system, comprising: a battery module including a plurality of secondary battery cells and an electrode tab disposed on one or both sides (cells 21 in Figs. 1-3, P47-48, “The positive electrode 25 is connected to a sealing plate 37 via a positive electrode lead 35… The negative electrode 27 is connected to the bottom of the battery case 23 via a negative electrode lead 41”, P53); and a housing accommodating a module stack (battery pack assembly 7 in Fig. 1) in which a plurality of battery modules (seven battery packs 43 in Fig. 1) are stacked (resin case 3 and metal lid 9 in Fig. 1), wherein the housing includes: a first cover disposed to oppose at least one side surface (the one side surface being drawn to the top-side surface of the battery module where the sealing plate 37 connected to the positive electrodes of the batteries lie) of the module stack on which the electrode tab is disposed (metal lid 9 in Fig. 1); and a second cover disposed to oppose at least one of the side surfaces of the module stack on which the electrode tab is not disposed (one of the side walls of resin case 3 in Fig. 1), and a cooling passage is formed between the second cover and the module stack (a first one of the sections of flow path 85 formed in temperature adjusting unit 5 in Figs. 1, 8A-8B, and 9A-9B, P47, 70).
However, Itoi does not disclose wherein a flame passage is formed between the first cover and the module stack.
In a similar field of endeavor, Choi teaches that direct exposure of a battery pack to flames is an important issue in battery safety, and if a fire occurs inside a conventional battery pack, the flames and gas generated from the fire inside the battery pack are discharged to outside of the pack, which can cause a large fire and damage internal parts of the battery pack and surrounding components (P8). 
To solve these issues, Choi teaches a battery case includes a frame unit (100 in Fig. 1) and a frame cover (200 in Figs. 1-3, P35). Choi teaches the frame cover covers the open side surface of the frame unit and includes an extinguishing space (S in Fig. 3) and a discharge unit (230 in Fig. 3, P41, 50). Choi teaches the extinguishing space and discharge unit allows a flame generated from a cell assembly to be introduced into the space and extinguished (P41, 60-63).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the energy storage system of Itoi to provide a flame passage formed between the first cover and the module stack, such as an extinguishing space and discharge unit as taught by Choi, given that Choi teaches this can extinguish a flame inside a battery pack thus improving battery safety.

Regarding claim 2, modified Itoi does not meet the limitation wherein a spacer is disposed between the first cover and the module stack and maintaining a spacing between the module stack and the first cover.
Choi further teaches the frame cover (200 in Fig. 3) can include a barrier plate (210 in Fig. 3, P41-42). Choi teaches the barrier plate can block flame and gas generated at the cell assembly (P49). Choi teaches the barrier plate can face the cell assembly and includes an inlet hole (A in Fig. 3) formed at a top end of the barrier plate so that flame and gas floating thereon may be introduced into the extinguishing space (P50). Choi teaches flame and the gas generated at the cell assembly may flow into the extinguishing space through the inlet hole formed in the barrier plate, and the flame and the gas introduced into the extinguishing space may flow on the outer circumference of the discharge unit (P60).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the energy storage system of Itoi to provide a spacer, such as the barrier plate taught by Choi, disposed between the first cover and the module stack and maintaining a spacing between the module stack and the first cover, given that Choi teaches this can block flame and gas generated from a battery pack and facilitate movement to the flame passage to extinguish a flame inside a battery pack, thus improving battery safety.

Regarding claim 4, modified Itoi meets the limitation wherein the cooling passage is formed as an independent passage separated from the flame passage (as the cooling passages are formed separately in temperature adjusting unit 5 of modified Itoi and the flame passage is formed between the first cover and the module stack).

Regarding claim 5, modified Itoi meets the limitation wherein the housing further includes a partition wall disposed along a portion in which the first cover is connected to the second cover (shown in annotated Itoi Fig. 3 below, the partition wall drawn to the raised section of the second cover/resin case 3), and configured to be in contact with the module stack (indirectly through the second cover and cooling passage) and to partition the cooling passage from the flame passage (given that the first cover would be slightly offset from the second cover by way of the raised section shown in Fig. 3, the flame passage formed between the first cover and module stack would also be slightly offset from the second cover by way of the raised section and be partitioned from the flame passage).

    PNG
    media_image1.png
    357
    757
    media_image1.png
    Greyscale

Annotated Itoi Fig. 3


Regarding claim 8, modified Itoi meets the limitation wherein a second cooling passage formed between the stacked battery modules is connected to the cooling passage (a second one of the sections of flow path 85 is formed in temperature adjusting unit 5 in Figs. 1 and 8A-8B, P47, 70).

Regarding claim 11, modified Itoi meets the limitation wherein the battery module includes: a cell unit accommodating the plurality of secondary battery cells (resin-molded article 79 in Fig. 9A); a body frame member integrally combining the plurality of cell units with each other (unit body 71 in Figs. 8A-8B); and a cover member coupled to one side or both sides of the secondary battery cell on which the electrode tab is disposed (insulating plate 55 in Fig. 3), and wherein the cover member is disposed between the flame passage and the electrode tab and includes a plurality of through-holes (55a in Fig. 4, P60, 62, 66-67). 
Regarding the limitation “through which flame or gas passes”, one of ordinary skill in the art would recognize the through-holes of the cover member would be capable of allowing flame or gas through, and the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Regarding claim 12, modified Itoi meets the limitation wherein the cell unit includes: a cell support member accommodating the secondary battery cell on a side surface portion thereof (communicating portion 83 in Fig. 8B); and a case member surrounding a side surface of the secondary battery cell and coupled to the cell support member (holding portion 81 in Fig. 8B, P72-73).

Regarding claim 13, modified Itoi meets the limitation wherein the housing further includes an upper cover disposed in an upper portion of the module stack (connected negative electrode connecting plate 45 and positive electrode connecting plate 57 in Fig. 7) and a lower cover disposed in a lower portion (lid body 87 in Fig. 8A, P61-63, 66).

Regarding claim 14, modified Itoi meets the limitation wherein the housing further includes a third cover extending from the second cover and disposed on an opposite side surface of the first cover (bottom wall of resin case 3 in Fig. 1).

Regarding claim 15, modified Itoi meets the limitation wherein the housing includes a third cover disposed side by side with the first cover and disposed to oppose the other side surface of the module stack on which the electrode tab is disposed (bottom wall of resin case 3 in Fig. 1), wherein each of the first cover and the third cover extends from the second cover (both the first and third cover extend from top and bottom side ends of the second cover, see Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al (US 20110206970 A1) in view of Choi et al (US 20190088914 A1) as applied to claim 1, further in view of Takano (US 20130057074 A1).
Regarding claim 3, modified Itoi meets the limitation wherein the first cover is made of metal. However, modified Itoi does not meet the limitation wherein the first cover and the second cover are formed by bending a metal plate.
In a similar field of endeavor, Takano teaches a housing can be made from a press-molded metal plate (P39). Takano teaches the housing includes a pair of metal plates bent into a U-shape and providing necessary openings (P39). Takano teaches this allows the housing to be fabricated in a simple manner and the metallic materials have a heat-radiating ability higher than that of resin materials (P39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takano within the first and second covers of modified Itoi and provided wherein the first cover and the second cover are formed by bending a metal plate, given that Takano teaches this allows the housing to be fabricated in a simple manner and metallic materials have a heat-radiating ability higher than that of resin materials.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al (US 20110206970 A1) in view of Choi et al (US 20190088914 A1) as applied to claim 1, further in view of Kim et al (US 20150147605 A1, as given in the 02/22/2021 IDS).
Regarding claim 6, modified Itoi does not meet the limitation wherein a blocking member is disposed in the flame passage and passing gas and blocking flame.
In a similar field of endeavor, Kim teaches an embodiment wherein a porous safety member (300 in Fig. 1) is positioned over a vent portion (110 in Fig. 2) of a secondary battery outside of a battery casing (Figs. 1-2, P37). Kim teaches the porous safety member enables gas to be exhausted from the vent portion, but prevents a flame from being generated outside of a case (P56). 
Kim also teaches an embodiment wherein a porous safety member (310 in Fig. 4) is formed at a bottom of a vent portion (110 in Fig. 4) inside of a battery casing (Fig.4, P58). Kim teaches the porous safety member prevent contents inside the case from being contacted with excess oxygen when they are emitted to (e.g., spouted to) the outside of the case, thereby minimizing or reducing the occurrence of consecutive reactions and/or a flame (P61).
Kim teaches the porous safety member can be a foam, mesh, or wire scrap and can be formed of various metals (P42-43). 
Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim and provided modified Itoi a blocking member disposed in the flame passage and passing gas and blocking flame, such as the porous safety member of Kim that can be located inside or outside of a casing, given that Kim teaches the porous safety member enables gas to be exhausted from the vent portion, but prevents a flame from being generated outside of a case, and can prevent contents inside the case from being contacted with excess oxygen when they are emitted to (e.g., spouted to) the outside of the case, thereby minimizing or reducing the occurrence of consecutive reactions and/or a flame.

Regarding claim 7, modified Itoi meets the limitation wherein the blocking member is formed as a multilayer metal mesh net or a multilayer baffle for cooling flame (Kim P42-43).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Itoi et al (US 20110206970 A1) in view of Choi et al (US 20190088914 A1) as applied to claim 8, further in view of Adachi (US 20140011056 A1).
Regarding claim 9, modified Itoi does not meet the limitation wherein each of the battery modules includes a protrusion protruding from an upper surface or a lower surface thereof, and wherein the second cooling passage is formed in a space between the battery modules spaced apart from each other by the protrusion.
In a similar field of endeavor, Adachi teaches in Fig. 2 a battery unit including battery cells (41) and a press-plate (13) configured to work as a swell limiter along with a base (14) and a battery case (42, P108, 110-11).  Adachi further teaches that the press-plate (13) includes upper protrusions (136) that are separated from the battery cells by an air layer when the cells are in a normal, non-swollen state (P115).  
Adachi teaches that when a battery cell within the battery unit swells, the swelling can take up the open space in the air gap (P116). However Adachi teaches an upper plate of the battery cell will touch the upper protrusions in order to avoid excess swelling (P116).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention top have provided a protrusion protruding from an upper surface or a lower surface of the battery modules, such as one taught by Adachi, to modified Itoi in order to allow battery cells to expand within a determined space.
Modified Itoi meets the limitation wherein the second cooling passage is formed in a space between the battery modules, as explained in the rejection of Claim 8, but does not meet the limitation that the battery modules are spaced apart from each other by the protrusion.  However, this is merely a change in the form/shape of the protrusions and it would have been obvious to one of ordinary skill in the art to change the form/shape of the protrusion such that it allows the battery modules to be spaced apart from each other and create an air gap in order to, for example, prevent over-expansion in both the vertical and horizontal directions of the upper surface of the cells that extend vertically out of the cooling passages of modified Itoi because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the protrusion of modified Itoi such that the protrusion is disposed adjacent to an edge of the battery module, and is disposed linearly in a direction orthogonal to a length direction of the secondary battery cells, in order to, for example, prevent over-expansion of the battery module at an edge of the battery module because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                            
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729